DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-26 are objected to because of the following informalities:  
Claim 1 recites “HARQ-ACK feedback” in line 8. For clarity, it is suggested to replace with “the HARQ-ACK feedback”.
Claim 1 recites “dropped HARQ-ACK feedback” in line 9. For clarity, it is suggested to replace with “the dropped HARQ-ACK feedback”.
Claim 3 recites “HARQ-ACK feedback” in line 1. For clarity, it is suggested to replace with “the HARQ-ACK feedback”.
Claim 9 recites “the threshold amount” in line 3. For clarity, it is suggested to replace with “the threshold amount of the HARQ-ACK feedback”.
Claim 9 recites “the threshold amount” in lines 7-8. For clarity, it is suggested to replace with “the threshold amount of the HARQ-ACK feedback”.
Claim 14 recites “HARQ-ACK feedback” in line 5. For clarity, it is suggested to replace with “the HARQ-ACK feedback”.
Claim 14 recites “dropped HARQ-ACK feedback” in line 6. For clarity, it is suggested to replace with “the dropped HARQ-ACK feedback”.
Claim 16 recites “HARQ-ACK feedback” in lines 1-2. For clarity, it is suggested to replace with “the HARQ-ACK feedback”.
Claim 22 recites “the threshold amount” in line 2. For clarity, it is suggested to replace with “the threshold amount of the HARQ-ACK feedback”.
Claim 22 recites “the threshold amount” in lines 6-7. For clarity, it is suggested to replace with “the threshold amount of the HARQ-ACK feedback”.
Claims 2, 4-8, 10-13, 15, 17-21 are also objected since they are depended on the objected claims set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16, 22-26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (SONY, "Considerations on HARQ-ACK enhancements for URLLC", 20210125-20210205, 3GPP TSG RAN WG1 #104-e, 7 pages, hereinafter “Sony”).

Regarding claim 14, Sony discloses a method of wireless communication at a user equipment (UE) [see Section 2.1, pages 2-3; dynamic triggering of a one-shot / Type-3 CB type for retransmission of dropped SPS HARQ-ACKs at a UE], comprising: 
dropping transmission of hybrid automatic repeat request-acknowledgment (HARQ-ACK) feedback [see page 2, Section 2.1, Fig. 1, paragraph above Fig. 1; dropping transmission of SPS HARQ-ACKs] for one or more downlink HARQ processes [see page 2, Section 2.1, Fig. 1, paragraph above Fig. 1; for the first instances of SPS#1 (Slot n) and SPS#2 (Slot n+1)]; and 
transmitting, to a base station, a combined HARQ-ACK feedback triggered by the UE dropping a threshold amount of HARQ-ACK feedback [see Section 2.1, page 3, Option 2 and Proposal 3; transmitting, to a gNB, Type-3 CB HARQ-ACK feedback triggered by the UE dropping a threshold amount (NDrop) of SPS HARQ-ACKs], the combined HARQ-ACK feedback including dropped HARQ-ACK feedback [see Section 2.1, Fig. 1, page 3, Option 2 and Proposal 3; the Type-3 CB HARQ-ACK feedback including the dropped SPS HARQ-ACKs. Note that the options agreed in RAN1#103e for retransmission of dropped SPS HARQ-ACK are: ... Option 2: Dynamic triggering of a one-shot / Type-3 CB type of re-transmission (see page 1, first paragraph). Also see Proposal 3: Type-3 CB for the dropped SPS HARQ-ACK retransmission] for the one or more downlink HARQ processes [see page 2, Section 2.1, Fig. 1, paragraph above Fig. 1; for the first instances of SPS#1 (Slot n) and SPS#2 (Slot n+1)].

Regarding claim 15, Sony discloses wherein the combined HARQ-ACK feedback comprises Type 3 HARQ-ACK feedback [see Section 2.1; Type-3 CB HARQ-ACK feedback].

Regarding claim 16, Sony discloses wherein the threshold amount of HARQ-ACK feedback comprises a threshold number of dropped HARQ-ACK bits [see Section 2.1, page 3, Proposal 3; the threshold amount of SPS HARQ-ACKs comprises NDrop, a threshold number of dropped HARQ-ACK].

Regarding claim 22, Sony discloses comparing dropped HARQ-ACK feedback to the threshold amount [see Section 2.1, page 3, Option 2 and Proposal 3; comparing dropped SPS HARQ-ACKs feedback to the threshold amount (NDrop)], the dropped HARQ-ACK feedback corresponding to a physical downlink shared channel (PDSCH) [see Section 2.1, page 2, Fig. 1; the dropped SPS HARQ-ACKs feedback corresponding to PDSCH (HARQ-ACKs for the first instances of SPS#1 (Slot n) and SPS#2 (Slot n+1) are dropped)] that ends a threshold amount of time before a beginning of an uplink resource [see Section 2.1, page 2, Fig. 1; that ends from t14 to t19 before a beginning of PUCCH P#3] for the combined HARQ-ACK feedback [see Section 2.1, page 3, Option 2 and Proposal 3; for Type-3 CB HARQ-ACK feedback. Note that when NDrop SPS HARQ-ACKs are dropped, it would automatically trigger for PUCCH resources to carry Type-3 CB], wherein the UE transmits the combined HARQ-ACK feedback based on the dropped HARQ-ACK feedback meeting or exceeding the threshold amount [see Section 2.1, page 3, Option 2 and Proposal 3; the UE transmits Type-3 CB HARQ-ACK feedback based on the dropped SPS HARQ-ACKs feedback meeting or exceeding the threshold amount (NDrop)].

Regarding claim 23, Sony discloses wherein the combined HARQ-ACK feedback includes feedback for one or more physical downlink shared channel (PDSCH) transmissions [see Section 2.1, page 3, Option 2 and Proposal 3; Type-3 CB HARQ-ACK feedback includes SPS HARQ-ACKs feedback for PDSCH transmissions (see Fig. 1)] that end a threshold amount of time before a beginning of an uplink resource [see Section 2.1, page 2, Fig. 1; that ends from t14 to t19 before a beginning of PUCCH P#3] for the combined HARQ-ACK feedback [see Section 2.1, page 3, Option 2 and Proposal 3; for Type-3 CB HARQ-ACK feedback. Note that when NDrop SPS HARQ-ACKs are dropped, it would automatically trigger for PUCCH resources to carry Type-3 CB].

Regarding claim 24, Sony discloses comparing, to the threshold amount, dropped HARQ-ACK feedback [see Section 2.1, page 3, Option 2 and Proposal 3; comparing, to the threshold amount (NDrop), dropped SPS HARQ-ACKs feedback] scheduled for transmission in a first resource [see Section 2.1, page 2, Fig. 1; scheduled for transmission in PUCCH P#1] that starts no later than a starting time of an uplink resource [see Section 2.1, page 2, Fig. 1; that starts at t6 no later than a starting time t19 of PUCCH P#3] for the combined HARQ-ACK feedback [see Section 2.1, page 3, Option 2 and Proposal 3; for Type-3 CB HARQ-ACK feedback. Note that when NDrop SPS HARQ-ACKs are dropped, it would automatically trigger for PUCCH resources to carry Type-3 CB], wherein the UE transmits the combined HARQ-ACK feedback based on the dropped HARQ-ACK feedback meeting or exceeding the threshold amount [see Section 2.1, page 3, Option 2 and Proposal 3; the UE transmits Type-3 CB HARQ-ACK feedback based on the dropped SPS HARQ-ACKs feedback meeting or exceeding the threshold amount (NDrop)].

Regarding claim 25, Sony discloses wherein the combined HARQ-ACK feedback includes the HARQ-ACK feedback that is dropped [see Section 2.1, page 3, Option 2 and Proposal 3; Type-3 CB HARQ-ACK feedback includes SPS HARQ-ACKs feedback that is dropped] from each of one or more resources [see Section 2.1, page 2, Fig. 1; from PUCCH P#1 and PUCCH P#2] that start no later than a starting time of an uplink resource [see Section 2.1, page 2, Fig. 1; PUCCH P#1 starts at t6 and PUCCH P#2 starts at t13, no later than a starting time t19 of PUCCH P#3] for the combined HARQ-ACK feedback [see Section 2.1, page 3, Option 2 and Proposal 3; for Type-3 CB HARQ-ACK feedback. Note that when NDrop SPS HARQ-ACKs are dropped, it would automatically trigger for PUCCH resources to carry Type-3 CB].

Regarding claim 26, Sony discloses wherein the combined HARQ-ACK feedback includes the dropped HARQ-ACK feedback [see Section 2.1, page 3, Option 2 and Proposal 3; Type-3 CB HARQ-ACK feedback includes the dropped SPS HARQ-ACKs feedback] scheduled for transmission in a resource [see Section 2.1, page 2, Fig. 1; scheduled for transmission in PUCCH P#1] that ends no later than a starting time of an uplink resource [see Section 2.1, page 2, Fig. 1; that ends at t9 no later than a starting time t19 of PUCCH P#3] for the combined HARQ-ACK feedback [see Section 2.1, page 3, Option 2 and Proposal 3; for Type-3 CB HARQ-ACK feedback. Note that when NDrop SPS HARQ-ACKs are dropped, it would automatically trigger for PUCCH resources to carry Type-3 CB].

Regarding claim 29, Sony discloses a method of wireless communication at a base station [see Section 2.1, pages 2-3; a method of wireless communication at gNB], comprising: 
transmitting, to a user equipment (UE), physical downlink shared channel (PDSCH) transmissions [see page 2, Section 2.1, Fig. 1, paragraph above Fig. 1; transmitting, to a UE, PDSCH transmissions (SPS#1 and SPS#2)] for one or more hybrid automatic repeat request (HARQ) processes [see page 2, Section 2.1, Fig. 1, paragraph above Fig. 1; for one or more SPS HARQ-ACKs]; and 
receiving, from the UE, a combined HARQ-acknowledgement (HARQ-ACK) feedback triggered at the UE based on a threshold amount of dropped HARQ-ACK feedback [see Section 2.1, page 3, Option 2 and Proposal 3; receiving, from the UE, Type-3 CB HARQ-ACK feedback triggered at the UE based on a threshold amount (NDrop) of dropped SPS HARQ-ACKs], the combined HARQ-ACK feedback including the dropped HARQ-ACK feedback [see Section 2.1, Fig. 1, page 3, Option 2 and Proposal 3; the Type-3 CB HARQ-ACK feedback including the dropped SPS HARQ-ACKs. Note that the options agreed in RAN1#103e for retransmission of dropped SPS HARQ-ACK are: ... Option 2: Dynamic triggering of a one-shot / Type-3 CB type of re-transmission (see page 1, first paragraph). Also see Proposal 3: Type-3 CB for the dropped SPS HARQ-ACK retransmission] for one or more downlink HARQ processes [see page 2, Section 2.1, Fig. 1, paragraph above Fig. 1; for the first instances of SPS#1 (Slot n) and SPS#2 (Slot n+1)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 17-21, 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sony in view of Lei et al. (US 2022/0385411 A1, hereinafter “Lei”).

Regarding claim 1, Sony discloses an apparatus for wireless communication at a user equipment (UE) [see Section 2.1, pages 2-3; a UE], configured to: 
drop transmission of hybrid automatic repeat request-acknowledgment (HARQ-ACK) feedback [see page 2, Section 2.1, Fig. 1, paragraph above Fig. 1; dropping transmission of SPS HARQ-ACKs] for one or more downlink HARQ processes [see page 2, Section 2.1, Fig. 1, paragraph above Fig. 1; for the first instances of SPS#1 (Slot n) and SPS#2 (Slot n+1)]; and 
transmit, to a base station, a combined HARQ-ACK feedback triggered by the UE dropping a threshold amount of HARQ-ACK feedback [see Section 2.1, page 3, Option 2 and Proposal 3; transmitting, to a gNB, Type-3 CB HARQ-ACK feedback triggered by the UE dropping a threshold amount (NDrop) of SPS HARQ-ACKs], the combined HARQ-ACK feedback including dropped HARQ-ACK feedback [see Section 2.1, Fig. 1, page 3, Option 2 and Proposal 3; the Type-3 CB HARQ-ACK feedback including the dropped SPS HARQ-ACKs. Note that the options agreed in RAN1#103e for retransmission of dropped SPS HARQ-ACK are: ... Option 2: Dynamic triggering of a one-shot / Type-3 CB type of re-transmission (see page 1, first paragraph). Also see Proposal 3: Type-3 CB for the dropped SPS HARQ-ACK retransmission] for the one or more downlink HARQ processes [see page 2, Section 2.1, Fig. 1, paragraph above Fig. 1; for the first instances of SPS#1 (Slot n) and SPS#2 (Slot n+1)].
Although Sony discloses the UE set forth above,
Sony does not explicitly disclose the UE comprising “a memory and at least one processor coupled to the memory”.
However, Lei teaches a UE comprising a memory and at least one processor coupled to the memory [see Fig. 13, para. 103; a UE comprising a processor coupled to a non-transitory computer-readable medium to implement a method in Fig. 11, para. 89].
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE comprising a memory and at least one processor coupled to the memory”, as taught by Lei, into the system of Sony so that it would provide one-shot HARQ-ACK feedback [see Lei, para. 40].

Regarding claim 2, Sony discloses wherein the combined HARQ-ACK feedback comprises Type 3 HARQ-ACK feedback [see Section 2.1; Type-3 CB HARQ-ACK feedback].

Regarding claim 3, Sony discloses wherein the threshold amount of HARQ-ACK feedback comprises a threshold number of dropped HARQ-ACK bits [see Section 2.1, page 3, Proposal 3; the threshold amount of SPS HARQ-ACKs comprises NDrop, a threshold number of dropped HARQ-ACK].

Regarding claim 4, Although Sony discloses a configuration of the threshold amount of the HARQ-ACK feedback [see Section 2.1, Option 2, page 3; a configuration of NDrop, the threshold amount of the HARQ-ACK feedback],
Sony does not explicitly disclose the UE comprising “a memory and at least one processor coupled to the memory” configured to “receive” the configuration “from the base station”.
However, Lei teaches a UE comprising a memory and at least one processor coupled to the memory [see Fig. 13, para. 103; a UE comprising a processor coupled to a non-transitory computer-readable medium] configured to receive, from a BS, a configuration for transmission of HARQ-ACK feedback [see Fig. 11, step 1101, para. 89].
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE comprising a memory and at least one processor coupled to the memory configured to receive, from a BS, a configuration for transmission of HARQ-ACK feedback”, as taught by Lei, into the system of Sony so that it would provide one-shot HARQ-ACK feedback [see Lei, para. 40].

Regarding claim 5, Although Sony discloses a configuration for a first threshold for the HARQ-ACK feedback that is dropped [see Section 2.1, pages 2-3, last paragraph, Fig. 2; a configuration for a limit on the number of dropped SPS HARQ-ACK, NHARQ=2] based on overlapping with an uplink transmission [see Section 2.1, page 2, last paragraph, Fig. 2; based on overlapping with a PUCCH] and a second threshold for the HARQ-ACK feedback that is dropped [see Section 2.1, page 2, last paragraph, Fig. 2; the selection of dropped HARQ-ACK is according to the arrival of the SPS instances where the latest SPS instances are selected (e.g., the latest two SPS instances that have dropped HARQ-ACKs are SPS#3 in Slot n and SPS#2 in Slot n+1, where their corresponding HARQ-ACKs are labelled as A3-1 and A2-1 respectively)] based on overlapping with downlink reception [see Section 2.1, page 2, last paragraph, Fig. 2; based on overlapping with PDSCH],
Sony does not explicitly disclose the UE comprising “a memory and at least one processor coupled to the memory” configured to “receive” the configuration “from the base station”.
However, Lei teaches a UE comprising a memory and at least one processor coupled to the memory [see Fig. 13, para. 103; a UE comprising a processor coupled to a non-transitory computer-readable medium] configured to receive, from a BS, a configuration for transmission of HARQ-ACK feedback [see Fig. 11, step 1101, para. 89].
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE comprising a memory and at least one processor coupled to the memory configured to receive, from a BS, a configuration for transmission of HARQ-ACK feedback”, as taught by Lei, into the system of Sony so that it would provide one-shot HARQ-ACK feedback [see Lei, para. 40].

Regarding claim 6, Although Sony discloses a configuration for a first threshold number of dropped bits [see Section 2.4: Sub-Slot PUCCH repetitions; see page 5, first paragraph, Fig. 3; a configuration for DCI#1 schedules sub-slot based PUCCH P#1 with 4× repetitions] for the HARQ-ACK feedback [see page 5, first paragraph, Fig. 3; to carry HARQ-ACK for PDSCH#1] of a first priority level [see page 5, second paragraph; P#1 is High L1 priority] and a second threshold number of dropped bits [see Section 2.4: Sub-Slot PUCCH repetitions; see page 5, first paragraph, Fig. 3; DCI#2 schedules sub-slot based PUCCH P#2 with 1x repetition] for the HARQ-ACK feedback [see page 5, first paragraph, Fig. 3; to carry HARQ-ACK for PDSCH#2] of a second priority level [see page 5, second paragraph; P#2 is Low L1 priority],
Sony does not explicitly disclose the UE comprising “a memory and at least one processor coupled to the memory” configured to “receive” the configuration “from the base station”.
However, Lei teaches a UE comprising a memory and at least one processor coupled to the memory [see Fig. 13, para. 103; a UE comprising a processor coupled to a non-transitory computer-readable medium] configured to receive, from a BS, a configuration for transmission of HARQ-ACK feedback [see Fig. 11, step 1101, para. 89].
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE comprising a memory and at least one processor coupled to the memory configured to receive, from a BS, a configuration for transmission of HARQ-ACK feedback”, as taught by Lei, into the system of Sony so that it would provide one-shot HARQ-ACK feedback [see Lei, para. 40].

Regarding claim 7, Although Sony discloses wherein the threshold amount of the HARQ-ACK feedback is based on content of the HARQ-ACK feedback [see Section 2.1, Option 2, page 2; the threshold amount (NDrop) of SPS HARQ-ACKs is based on the number of dropped SPS HARQ-ACKs], a configuration for a first threshold number of dropped acknowledgements (ACKs) [see Section 2.1, page 2, last paragraph, page 3, Fig. 2; a configuration for a threshold number of dropped SPS HARQ-ACKs, NHARQ=2],
Sony does not explicitly disclose the UE comprising “a memory and at least one processor coupled to the memory” configured to “receive” the configuration “from the base station”.
However, Lei teaches a UE comprising a memory and at least one processor coupled to the memory [see Fig. 13, para. 103; a UE comprising a processor coupled to a non-transitory computer-readable medium] configured to receive, from a BS, a configuration for transmission of HARQ-ACK feedback [see Fig. 11, step 1101, para. 89].
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE comprising a memory and at least one processor coupled to the memory configured to receive, from a BS, a configuration for transmission of HARQ-ACK feedback”, as taught by Lei, into the system of Sony so that it would provide one-shot HARQ-ACK feedback [see Lei, para. 40].

Regarding claim 8, Although Sony discloses an allocation of periodic uplink resources to transmit the combined HARQ-ACK feedback [see Section 2.1, Option 2, page 3, paragraph above Proposal 3; when NDrop SPS HARQ-ACKs are dropped, it would automatically trigger for PUCCH resources to transmit Type-3 CB HARQ-ACK feedback] and wherein the UE further configured to transmit the combined HARQ-ACK feedback in an instance of the periodic uplink resources [see Section 2.1, page 3, Proposal 3; the UE transmits Type-3 CB HARQ-ACK feedback in a PUCCH],
Sony does not explicitly disclose the UE comprising “a memory and at least one processor coupled to the memory” further configured to “receive” the allocation.
However, Lei teaches a UE comprising a memory and at least one processor coupled to the memory [see Fig. 13, para. 103; a UE comprising a processor coupled to a non-transitory computer-readable medium] configured to receive, from a BS, an allocation of uplink resources to transmit HARQ-ACK feedback [see Fig. 11, step 1101, para. 89].
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE comprising a memory and at least one processor coupled to the memory configured to receive, from a BS, an allocation of uplink resources to transmit HARQ-ACK feedback”, as taught by Lei, into the system of Sony so that it would provide one-shot HARQ-ACK feedback [see Lei, para. 40].

Regarding claim 9, Although Sony discloses wherein the UE further configured to: compare the dropped HARQ-ACK feedback to the threshold amount [see Section 2.1, page 3, Option 2 and Proposal 3; comparing dropped SPS HARQ-ACKs feedback to the threshold amount (NDrop)], the dropped HARQ-ACK feedback corresponding to a physical downlink shared channel (PDSCH) [see Section 2.1, page 2, Fig. 1; the dropped SPS HARQ-ACKs feedback corresponding to PDSCH (HARQ-ACKs for the first instances of SPS#1 (Slot n) and SPS#2 (Slot n+1) are dropped)] that ends a threshold amount of time before a beginning of an uplink resource [see Section 2.1, page 2, Fig. 1; that ends from t14 to t19 before a beginning of PUCCH P#3] for the combined HARQ-ACK feedback [see Section 2.1, page 3, Option 2 and Proposal 3; for Type-3 CB HARQ-ACK feedback. Note that when NDrop SPS HARQ-ACKs are dropped, it would automatically trigger for PUCCH resources to carry Type-3 CB] and to transmit the combined HARQ-ACK feedback based on the dropped HARQ-ACK feedback meeting or exceeding the threshold amount [see Section 2.1, page 3, Option 2 and Proposal 3; the UE transmits Type-3 CB HARQ-ACK feedback based on the dropped SPS HARQ-ACKs feedback meeting or exceeding the threshold amount (NDrop)],
Sony does not explicitly disclose the UE comprising “a memory and at least one processor coupled to the memory”.
However, Lei teaches a UE comprising a memory and at least one processor coupled to the memory [see Fig. 13, para. 103; a UE comprising a processor coupled to a non-transitory computer-readable medium to implement a method in Fig. 11, para. 89].
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE comprising a memory and at least one processor coupled to the memory”, as taught by Lei, into the system of Sony so that it would provide one-shot HARQ-ACK feedback [see Lei, para. 40].

Regarding claim 10, Sony discloses wherein the combined HARQ-ACK feedback includes feedback for one or more physical downlink shared channel (PDSCH) transmissions [see Section 2.1, page 3, Option 2 and Proposal 3; Type-3 CB HARQ-ACK feedback includes SPS HARQ-ACKs feedback for PDSCH transmissions (see Fig. 1)] that end a threshold amount of time before a beginning of an uplink resource [see Section 2.1, page 2, Fig. 1; that ends from t14 to t19 before a beginning of PUCCH P#3] for the combined HARQ-ACK feedback [see Section 2.1, page 3, Option 2 and Proposal 3; for Type-3 CB HARQ-ACK feedback. Note that when NDrop SPS HARQ-ACKs are dropped, it would automatically trigger for PUCCH resources to carry Type-3 CB].

Regarding claim 11, Although Sony discloses wherein the UE further configured to: compare, to the threshold amount, dropped HARQ-ACK feedback [see Section 2.1, page 3, Option 2 and Proposal 3; comparing, to the threshold amount (NDrop), dropped SPS HARQ-ACKs feedback] scheduled for transmission in a first resource [see Section 2.1, page 2, Fig. 1; scheduled for transmission in PUCCH P#1] that starts no later than a starting time of an uplink resource [see Section 2.1, page 2, Fig. 1; that starts at t6 no later than a starting time t19 of PUCCH P#3] for the combined HARQ-ACK feedback [see Section 2.1, page 3, Option 2 and Proposal 3; for Type-3 CB HARQ-ACK feedback. Note that when NDrop SPS HARQ-ACKs are dropped, it would automatically trigger for PUCCH resources to carry Type-3 CB] and to transmit the combined HARQ-ACK feedback based on the dropped HARQ-ACK feedback meeting or exceeding the threshold amount [see Section 2.1, page 3, Option 2 and Proposal 3; the UE transmits Type-3 CB HARQ-ACK feedback based on the dropped SPS HARQ-ACKs feedback meeting or exceeding the threshold amount (NDrop)],
Sony does not explicitly disclose the UE comprising “a memory and at least one processor coupled to the memory”.
However, Lei teaches a UE comprising a memory and at least one processor coupled to the memory [see Fig. 13, para. 103; a UE comprising a processor coupled to a non-transitory computer-readable medium to implement a method in Fig. 11, para. 89].
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE comprising a memory and at least one processor coupled to the memory”, as taught by Lei, into the system of Sony so that it would provide one-shot HARQ-ACK feedback [see Lei, para. 40].

Regarding claim 12, Sony discloses wherein the combined HARQ-ACK feedback includes the HARQ-ACK feedback that is dropped [see Section 2.1, page 3, Option 2 and Proposal 3; Type-3 CB HARQ-ACK feedback includes SPS HARQ-ACKs feedback that is dropped] from each of one or more resources [see Section 2.1, page 2, Fig. 1; from PUCCH P#1 and PUCCH P#2] that start no later than a starting time of an uplink resource [see Section 2.1, page 2, Fig. 1; PUCCH P#1 starts at t6 and PUCCH P#2 starts at t13, no later than a starting time t19 of PUCCH P#3] for the combined HARQ-ACK feedback [see Section 2.1, page 3, Option 2 and Proposal 3; for Type-3 CB HARQ-ACK feedback. Note that when NDrop SPS HARQ-ACKs are dropped, it would automatically trigger for PUCCH resources to carry Type-3 CB].

Regarding claim 13, Sony discloses wherein the combined HARQ-ACK feedback includes the dropped HARQ-ACK feedback [see Section 2.1, page 3, Option 2 and Proposal 3; Type-3 CB HARQ-ACK feedback includes the dropped SPS HARQ-ACKs feedback] scheduled for transmission in a resource [see Section 2.1, page 2, Fig. 1; scheduled for transmission in PUCCH P#1] that ends no later than a starting time of an uplink resource [see Section 2.1, page 2, Fig. 1; that ends at t9 no later than a starting time t19 of PUCCH P#3] for the combined HARQ-ACK feedback [see Section 2.1, page 3, Option 2 and Proposal 3; for Type-3 CB HARQ-ACK feedback. Note that when NDrop SPS HARQ-ACKs are dropped, it would automatically trigger for PUCCH resources to carry Type-3 CB].

Regarding claim 17, Although Sony discloses a configuration of the threshold amount of the HARQ-ACK feedback [see Section 2.1, Option 2, page 3; a configuration of NDrop, the threshold amount of the HARQ-ACK feedback].
Sony does not explicitly disclose “receiving, from the base station,” the configuration.
However, Lei teaches a UE receiving, from a BS, a configuration for transmission of HARQ-ACK feedback [see Fig. 11, step 1101, para. 89].
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE receiving, from a BS, a configuration for transmission of HARQ-ACK feedback”, as taught by Lei, into the system of Sony so that it would provide one-shot HARQ-ACK feedback [see Lei, para. 40].

Regarding claim 18, Although Sony discloses a configuration for a first threshold for the HARQ-ACK feedback that is dropped [see Section 2.1, pages 2-3, last paragraph, Fig. 2; a configuration for a limit on the number of dropped SPS HARQ-ACK, NHARQ=2] based on overlapping with an uplink transmission [see Section 2.1, page 2, last paragraph, Fig. 2; based on overlapping with a PUCCH] and a second threshold for the HARQ-ACK feedback that is dropped [see Section 2.1, page 2, last paragraph, Fig. 2; the selection of dropped HARQ-ACK is according to the arrival of the SPS instances where the latest SPS instances are selected (e.g., the latest two SPS instances that have dropped HARQ-ACKs are SPS#3 in Slot n and SPS#2 in Slot n+1, where their corresponding HARQ-ACKs are labelled as A3-1 and A2-1 respectively)] based on overlapping with downlink reception [see Section 2.1, page 2, last paragraph, Fig. 2; based on overlapping with PDSCH].
Sony does not explicitly disclose “receiving, from the base station,” the configuration.
However, Lei teaches a UE receiving, from a BS, a configuration for transmission of HARQ-ACK feedback [see Fig. 11, step 1101, para. 89].
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE receiving, from a BS, a configuration for transmission of HARQ-ACK feedback”, as taught by Lei, into the system of Sony so that it would provide one-shot HARQ-ACK feedback [see Lei, para. 40].

Regarding claim 19, Although Sony discloses a configuration for a first threshold number of dropped bits [see Section 2.4: Sub-Slot PUCCH repetitions; see page 5, first paragraph, Fig. 3; a configuration for DCI#1 schedules sub-slot based PUCCH P#1 with 4× repetitions] for the HARQ-ACK feedback [see page 5, first paragraph, Fig. 3; to carry HARQ-ACK for PDSCH#1] of a first priority level [see page 5, second paragraph; P#1 is High L1 priority] and a second threshold number of dropped bits [see Section 2.4: Sub-Slot PUCCH repetitions; see page 5, first paragraph, Fig. 3; DCI#2 schedules sub-slot based PUCCH P#2 with 1x repetition] for the HARQ-ACK feedback [see page 5, first paragraph, Fig. 3; to carry HARQ-ACK for PDSCH#2] of a second priority level [see page 5, second paragraph; P#2 is Low L1 priority].
Sony does not explicitly disclose “receiving, from the base station,” the configuration.
However, Lei teaches a UE receiving, from a BS, a configuration for transmission of HARQ-ACK feedback [see Fig. 11, step 1101, para. 89].
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE receiving, from a BS, a configuration for transmission of HARQ-ACK feedback”, as taught by Lei, into the system of Sony so that it would provide one-shot HARQ-ACK feedback [see Lei, para. 40].

Regarding claim 20, Although Sony discloses wherein the threshold amount of the HARQ-ACK feedback is based on content of the HARQ-ACK feedback [see Section 2.1, Option 2, page 2; the threshold amount (NDrop) of SPS HARQ-ACKs is based on the number of dropped SPS HARQ-ACKs], the method further comprising: a configuration for a first threshold number of dropped acknowledgements (ACKs) [see Section 2.1, page 2, last paragraph, page 3, Fig. 2; a configuration for a threshold number of dropped SPS HARQ-ACKs, NHARQ=2].
Sony does not explicitly disclose “receiving, from the base station,” the configuration.
However, Lei teaches a UE receiving, from a BS, a configuration for transmission of HARQ-ACK feedback [see Fig. 11, step 1101, para. 89].
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE receiving, from a BS, a configuration for transmission of HARQ-ACK feedback”, as taught by Lei, into the system of Sony so that it would provide one-shot HARQ-ACK feedback [see Lei, para. 40].

Regarding claim 21, Although Sony discloses the method of claim 14, further comprising: an allocation of periodic uplink resources to transmit the combined HARQ-ACK feedback [see Section 2.1, Option 2, page 3, paragraph above Proposal 3; when NDrop SPS HARQ-ACKs are dropped, it would automatically trigger for PUCCH resources to transmit Type-3 CB HARQ-ACK feedback], wherein the UE transmits the combined HARQ-ACK feedback in an instance of the periodic uplink resources [see Section 2.1, page 3, Proposal 3; the UE transmits Type-3 CB HARQ-ACK feedback in a PUCCH],
Sony does not explicitly disclose “receiving” the allocation.
However, Lei teaches a UE receiving, from a BS, an allocation of uplink resources to transmit HARQ-ACK feedback [see Fig. 11, step 1101, para. 89].
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE receiving, from a BS, an allocation of uplink resources to transmit HARQ-ACK feedback”, as taught by Lei, into the system of Sony so that it would provide one-shot HARQ-ACK feedback [see Lei, para. 40].

Regarding claim 27, Sony discloses an apparatus for wireless communication at a base station [see Section 2.1, pages 2-3; gNB], configured to: 
transmit, to a user equipment (UE), physical downlink shared channel (PDSCH) transmissions [see page 2, Section 2.1, Fig. 1, paragraph above Fig. 1; transmitting, to a UE, PDSCH transmissions (SPS#1 and SPS#2)] for one or more hybrid automatic repeat request (HARQ) processes [see page 2, Section 2.1, Fig. 1, paragraph above Fig. 1; for one or more SPS HARQ-ACKs]; and 
receive, from the UE, a combined HARQ-acknowledgement (HARQ-ACK) feedback triggered at the UE based on a threshold amount of dropped HARQ-ACK feedback [see Section 2.1, page 3, Option 2 and Proposal 3; receiving, from the UE, Type-3 CB HARQ-ACK feedback triggered at the UE based on a threshold amount (NDrop) of dropped SPS HARQ-ACKs], the combined HARQ-ACK feedback including the dropped HARQ-ACK feedback [see Section 2.1, Fig. 1, page 3, Option 2 and Proposal 3; the Type-3 CB HARQ-ACK feedback including the dropped SPS HARQ-ACKs. Note that the options agreed in RAN1#103e for retransmission of dropped SPS HARQ-ACK are: ... Option 2: Dynamic triggering of a one-shot / Type-3 CB type of re-transmission (see page 1, first paragraph). Also see Proposal 3: Type-3 CB for the dropped SPS HARQ-ACK retransmission] for one or more downlink HARQ processes [see page 2, Section 2.1, Fig. 1, paragraph above Fig. 1; for the first instances of SPS#1 (Slot n) and SPS#2 (Slot n+1)].
Although Sony discloses the gNB set forth above,
Sony does not explicitly disclose the gNB comprising “a memory and at least one processor coupled to the memory”.
However, Lei teaches a base station comprising a memory and at least one processor coupled to the memory [see Fig. 14, para. 104; a BS comprising a processor coupled to a non-transitory computer-readable medium to implement a method in Fig. 12, para. 90].
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide “a base station comprising a memory and at least one processor coupled to the memory”, as taught by Lei, into the system of Sony so that it would provide one-shot HARQ-ACK feedback [see Lei, para. 40].

Regarding claim 28, Although Sony discloses periodic uplink resources for transmission of the combined HARQ-ACK feedback [see Section 2.1, Option 2, page 3, paragraph above Proposal 3; when NDrop SPS HARQ-ACKs are dropped, it would automatically trigger for PUCCH resources to transmit Type-3 CB HARQ-ACK feedback],
Sony does not explicitly disclose the gNB comprising “a memory and at least one processor coupled to the memory” and further configured to “allocate” the periodic uplink resources “to the UE”.
However, Lei teaches a base station comprising a memory and at least one processor coupled to the memory [see Fig. 14, para. 104; a BS comprising a processor coupled to a non-transitory computer-readable medium] configured to allocate uplink resources to a UE for transmission of HARQ-ACK feedback [see Fig. 12, step 1201, para. 90].
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide “a base station comprising a memory and at least one processor coupled to the memory configured to allocate uplink resources to a UE for transmission of HARQ-ACK feedback”, as taught by Lei, into the system of Sony so that it would provide one-shot HARQ-ACK feedback [see Lei, para. 40].

Regarding claim 30, Although Sony discloses the method of claim 29, further comprising: periodic uplink resources for transmission of the combined HARQ-ACK feedback [see Section 2.1, Option 2, page 3, paragraph above Proposal 3; when NDrop SPS HARQ-ACKs are dropped, it would automatically trigger for PUCCH resources to transmit Type-3 CB HARQ-ACK feedback], wherein the base station receives the combined HARQ-ACK feedback in an instance of the periodic uplink resources [see Section 2.1, page 3, Option 2 and Proposal 3; gNB receives Type-3 CB HARQ-ACK feedback in a PUCCH].
Sony does not explicitly disclose “allocating” the periodic uplink resources “to the UE”.
However, Lei teaches a BS transmitting, to a UE, an allocation of uplink resources for transmission of HARQ-ACK feedback [see Fig. 12, step 1201, para. 90].
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide “a BS transmitting, to a UE, an allocation of uplink resources for transmission of HARQ-ACK feedback”, as taught by Lei, into the system of Sony so that it would provide one-shot HARQ-ACK feedback [see Lei, para. 40].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(LENOVO, MOTOROLA MOBILITY: "HARQ-ACK feedback enhancement for IIoT/URLLC", 20210125-20210205, 3GPP TSG RAN WG1 #104-e, 5 pages) discloses dynamic triggering of a one-shot / Type-3 HARQ-ACK codebook type of re-transmission. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469




/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469